Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 10/12/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/12/2021.  In particular, claim 1 has been amended to limit d50 to about 8.5-12 μm, BET surface area of about 11-17 m2/g, and d25 to about 5-8 μm.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2008/0097021) in view of Schoelkopf (US 2011/0097255).
With respect to claims 1, 4, 6, 10-12, and 20, Krueger discloses a rubber blend for inner liner of vehicle tires comprising 5-70 phr delaminated talc having , D50 of 4-8 μm, BET surface area of 10-40 m2/g, and lamellarity index of 3-15 and 10-100 phr carbon black (abstract).  It is the examiner’s position that D50 8 μm reads on claimed endpoint of d50 “about 8.5 μm.”  Alternatively, although 8 μm may not be the same as about 8.5 μm, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a talc with d50 of about 8.5 μm.
	Krueger does not disclose d25 of the talc.
Schoelkopf discloses talc particles for use in barrier applications (paragraph 0080) prepared by homogenizing and wet milling talc and teaches that surface area of talc particles is adjusted depending on milling time and particle size is controlled by homogenizing time (paragraph 0019).  Therefore, such properties are readily adjusted and controlled.  Table 7 exemplifies particles which have been subjected to both wet milling and homogenizer treatment having surface area of 6.9-12.5 m2/g, D50 of 5.7-17.5 μm, D25 of 3.8-9.8 μm , and D75 of 8.8-30.5 μm.  While Schoelkopf does not include examples which meet all of the claimed requirements, Shoelkopf can be relied upon as generally teaching suitable particle sizes for talc particles used in articles having barrier properties and for how to obtain such particle sizes.
Given that both Krueger and Shoelkopf disclose talc useful in barrier compositions and further given that Shoelkopf discloses particle sizes D50, D25, and D75 that overlap with claimed ranges and can be controlled by adjusting homogenizing time, it would have been obvious to one of ordinary skill in the art to utilize a talc meeting claimed surface area and size requirements from the teachings of Krueger and Shoelkopf—absent a showing of criticality for the claimed combination of properties.
With respect to claim 5, Schoelkopf fails to disclose the D95 of the exemplified talc, however, one of ordinary skill in the art would have expected that or to have obviously obtained the talc of Schoelkopf meeting claimed D95 because it obviously meets claimed requirements D50, D75, and D25 which all represent size distribution and represent a trend of increasing particle from D25 to D50 to D75, a trend that would be expected to continue to relatively higher values of D95.
With respect to claim 8, Krueger discloses that the talc is prepared by a wet process (paragraph 0034).  While the wet process may not including a milling step, the limitation in the claim is a product-
With respect to claim 13, the exemplified inventive example comprising 100 parts rubber, 54 phr carbon black, and 30 phr delaminated talc.  Given approximate density of rubber of 1 g/cc, carbon black of 1 g/cc, and talc of 2.7 g/cc, volume percent of talc and carbon black is calculated as 39 wt %.
With respect to claim 14, Krueger fails to disclose the oxygen transmission rate, however, discloses low air permeability and that the composition exhibit “high air tightness” (Table 2, paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a composition having low oxygen transmission rate because Krueger discloses high air tightness.
With respect to claim 15, the tensile strength of an example comprising talc 2(C) is 6.3 (Table 2).  While this example does not include the same talc as claimed, it would have been obvious to one of ordinary skill in the art to obtain a composition for inner liner having claimed tensile strength given such a tensile strength is suitable and desired for the inner liner of Krueger.
With respect to claim 16, the elongation at break of inventive example 4(I) is 848 % (Table 2).  While this example does not include the same talc as claimed, it would have been obvious to one of ordinary skill in the art to obtain a composition for inner liner having claimed elongation at break given such an elongation at break is suitable and desired for the inner liner of Krueger.
With respect to claims 17 and 18, the stress value (modulus) at 100% of inventive example 4(I) is 0.93 and the modulus at 300% is 2 MPa (Table 2).  While this example does not include the same talc as claimed, it would have been obvious to one of ordinary skill in the art to obtain a composition for inner liner having claimed modulus at 100% and modulus at 300% given such modulus at 100% and modulus at 300% are suitable and desired for the inner liner of Krueger.
.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that neither Krueger nor Schoelkopf discloses a talc particulate having d50 of about 8.5-12 μm and (B) that the Meli Declaration (filed on 3/29/2021) shows unexpected results for the claimed d25 values.
With respect to argument (A), it is the examiner’s position that Krueger’s D50 8 μm reads on claimed endpoint of d50 “about 8.5 μm.”  Alternatively, although 8 μm may not the same as about 8.5 μm, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of about 8.5 μm, it will be noted that applicants’ data in has little or no probative value regarding criticality of claimed about 8.5 μm.
With respect to argument (B), the data has been fully considered, however, it is insufficient to establish unexpected results for two reasons.  First, the comparative talc Mistron HAR T84 is only described with its d25 value and it is unclear how comparable it is to the cited prior art because surface area and d50 are not disclosed.  It is unclear how critical how d25 is to distinguish from claimed talc from prior art.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Second, the data is not reasonably commensurate in scope with the scope of the claims because a d25 of 6.7 is not representative of claimed d25 of about 5-8 μm.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn